DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 14-9,12,22,27-31 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
 	For claim 1, the added limitation of “and that emit light with a same constant light intensity throughout a morning period, a noon period, an afternoon period and a nighttime period” was not discussed in the original specification. Nowhere in the specification does it discuss about same constant light intensity, let alone throughout a morning period, a noon period, an afternoon period and a nighttime period. When performing a text search, the word “constant” was only mentioned on page 14 of the specification but this constant is for the rotation speed of the tower and does not pertain 
	In addition, the added limitation of “that is interior to each of said plurality of plant growth towers” was not discussed in the original specification. Page 22 mentioned that “the roots 81 of plants 19 retained within the interior of the tower” but that is not the same as stating “a plurality of plant growth towers…that define a module darkened interior region that is interior to each of said plurality of plant growth towers”. The module darkened interior region is labeled as “D” and it is not interior to each of the plurality of growth towers. Region D appears to be on the outside to each of the towers. 
	Furthermore, the added limitation of “with respect to a vertical plane” was not discussed in the original specification. Nowhere in the specification does it mentioned any vertical plane let alone a light emitting angle with respect to a vertical plane as claimed. A vertical axis and a longitudinal axis were mentioned in the specification but they are for the rotational displacement of the towers and do not pertain to the light emitting angle with respect to a vertical plane. 
	For claim 28, similar to claim 1, the added limitation of “at any given time with a constant light intensity” and “a light emitting angle with respect to a vertical plane” are not discussed in the original specification. See the comments above.
	In addition, the limitation of “wherein each of said first and second light posts is positioned along a line that passes through the center of said circular module interior region and intersects another first and second light post, respectively, and is sufficiently positioned outwardly from said circular module interior region such that angular boundaries of the light emitting angle produced thereby are incident on a periphery of one or two of said towers” was not discussed in the original specification. Nowhere in the specification does it mentioned any intersections between light posts let alone the rest of the limitation. Even view fig. 1, an imaginary line can be drawn in the center of one circular module interior region, for example, where it is labeled “Night area D” but there is no intersection to or with another first and second light post. It is not clear how this can even be possible. 
	Thus, based on the above comments, it is believed that the subject matters added lacks description and are new matter issues. All other claims depending on claims 1 & 28 are also rejected the same.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1,4-9,12,22,27-31 are rejected under 35 U.S.C. 103 as being unpatentable over Blank (US 20140000162 A1, as cited on form PTO-1449) in view of Shelor et al. (US 20150351325 A1) and Saffari et al. (US 20150257243 A1).
 	For claim 1, Blank teaches an indoor soilless plant cultivating system for emulating outdoor growing conditions including a daily day-night cycle by providing at least one module of plant growth towers (functional recitation to which Blank’s system can and does performed the intended function), wherein each of said modules, comprises: 
a) a plurality of stationary light posts (300), each of which adapted to illuminate a predetermined sector of an indoor facility in accordance with a predetermined illumination signature (functional recitation to which the light posts can and do performed the intended function); 
b) a plurality of continually light elements (302,304; continually in that when the light elements are in use, they are producing continually lights for the plants; also, para. 0046 stated that one can adjust the durations and times of the light elements as desired, thus, one can have the light elements on continually as desired) mounted on each of said light posts that have a designed illumination range (para. 0046 stated that one can set the light elements with a desired intensity and wavelengths), such that a number and sequence of said mounted light elements are selected to generate a plant-
c) a plurality of plant growth towers (104) that are exposable to the light generated at any given time by one or more of said plurality of light posts and that define a module darkened interior region (any region which the light cannot reach can be a darkened interior region; also, para. 0044 suggests that there are darkened interior region based on the suggested coverage 306) that is interior to each of said plurality of plant growth towers (the interior of each tower is dark region) located beyond the illumination range of said plurality of light posts; 
e) a drive unit (162,202,204,206; para. 0040,0041) cyclically rotating each of said towers at a constant rate about a substantially vertical axis (para. 0041 stated, for example, 4 revolutions a minute for the constant rate of rotation); and 
f) irrigation means (110,108,114,116,122,etc.) for supplying the plants being cultivated in each of said towers with a nutrient-rich solution.  
However, Blank is silent about wherein the predetermined illumination signature of one or more of a first of said light posts emulates noon light conditions and the illumination signature of one or more of a second of said light posts emulates morning or afternoon light conditions; d) a directional lens provided with each of said plurality of light elements producing a light emitting angle with respect to a vertical plane defining the predetermined sector illuminated by the emitted light and whose angular boundaries are incident on a periphery of one or two of said towers, causing propagation of the emitted light to said interior region of the module between two adjacent towers to be blocked as a result of its incidence on the tower periphery, to thereby ensure that said interior region will be darkened to aSerial Number: 15/557,194Page 8 radiation level less than a predetermined photosynthetically active radiation level for the plant being cultivated; the drive unit cyclically rotating each of said towers at a constant rate about a substantially vertical axis by a complete tower rotation once every 24-hour period so as to be sequentially exposed to morning light conditions, noon light conditions, afternoon light conditions and 
Shelor et al. teach a plant cultivating system comprising a directional lens (145) provided with light assembly (140) producing a light emitting angle with respect to a vertical plane (imaginary plane that can be drawn in any direction with respect to the light emitting angle, since it is a non-structural entity) defining a predetermined sector (the region covered by the light) illuminated by the emitted light and whose angular boundaries are incident on a periphery of one or two of plant module (185). It would have been obvious to one having ordinary skill in the art at the time the invention was made to include a diverging directional lens as taught by Shelor et al. in the system of Blank in order to illuminate an area that is greater than the area of the light elements can illuminate (para. 0034 of Shelor).
The combination of Blank as modified by Shelor et al. would result in angular boundaries that are incident on a periphery of one or two of said towers (of Blank), causing propagation of the emitted light to said interior region of the module between two adjacent towers to be blocked as a result of its incidence on the tower periphery, to thereby ensure that said interior region will be darkened to aSerial Number: 15/557,194Page 8 radiation level less than a predetermined photosynthetically active radiation level for the plant being cultivated (functional recitation to which the diverging directions lens as modified by Shelor can and does performed the intended function when used with the tower system of Blank). 
Saffari et al. teach an illumination signature for growing plants, wherein the predetermined illumination signature of the LED light system emulates noon light, morning light, or afternoon light conditions (para. 0054,0059,0061 and fig. 4 graph of different times of the day). It would have been obvious to one having ordinary skill in the art at the time the invention was made to include a predetermined illumination signature as taught by Saffari et al. that emulates noon light, morning light or afternoon light conditions in the system of Blank in order to provide various light conditions based on the type of plants being grown for photosynthesis because different plants need different light condition throughout the day. 
The combination of Blank as modified by Saffari et al. would result in the drive unit (of Blank) cyclically rotating each of said towers at a constant rate about a substantially vertical axis by a complete tower rotation once every 24-hour period (as 
The combination of Blank as modified by Shelor et al. and Saffari et al. are silent about that emit light with a same constant light intensity throughout a morning period, a noon period, an afternoon period and a nighttime period.
 It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the plurality of continually operating light elements of Blank as modified by Shelor et al. and Saffari et al. with emit light with a same constant light intensity throughout a morning period, a noon period, an afternoon period and a nighttime period, in order to provide various light conditions based on the type of plants being grown for photosynthesis because different plants need different light condition throughout the day.
For claim 4, Blank as modified by Shelor et al. and Saffari et al. further teaches wherein each of the towers is configured with a plurality of mounting elements (para. 0022 of Blank) by each of which a corresponding plant is mountable at a different tower peripheral portion and is urged to grow outwardly from said peripheral portion, groups of said mounting elements being defined at different height levels of the tower.  
For claim 5, Blank as modified by Shelor et al. and Saffari et al. further teaches wherein leaves of all of the plants being grown on one of the towers are exposed to a substantially uniform distribution of light emitted from the light elements mounted on an adjacent one of the light posts for a given emulated time period despite a height differential between the plants (implied in Blank as modified by Shelor et al. and Saffari et al. due to the structures and the intension of the system, esp. para. 0044,0047 of Blank).

For claim 7, of Blank as modified by Shelor et al. and Saffari et al. further teaches wherein a segment of the light elements has a predetermined number and sequence of light elements (see figs. 6-7 of Blank for the light elements arrangement, and also para. 0044-0047 of Blank) arranged such that constituent beams emitted from the light elements of said segment are mixed within a conicalSerial Number: 15/557,194 Page 9distribution angle (from Shelor’s teaching of the diverging directional lens) to provide a photosynthetic photon flux density at the tower peripheral portion upon which the mixed beam impinges that stimulates photosynthesis for a given plant being grown (functional recitation to which the lights of Blank in combination with the directional lens of Shelor et al. can and do performed the intended function).  
For claim 8, Blank as modified by Shelor et al. and Saffari et al. further teaches wherein the photosynthetic photon flux density at another tower peripheral portion being illuminated at the given emulated time period is substantially equal (functional recitation to which the lights of Blank in combination with the diverging directional lens of Shelor et al. can and do performed the intended function).  
For claim 9, Blank as modified by Shelor et al. and Saffari et al. further teaches wherein the predetermined number and sequence of light elements are repeated along the height of the light post for all other segments (implied in the combination of Blank as modified by Shelor et al. and Saffari et al. because the lights have to be repeated during 
For claim 12, Blank as modified by Shelor et al. and Saffari et al. further teaches wherein the indoor facility is isolated from outdoor conditions present outwardly from the facility (see fig. 1 of Blank and the specification which explains the intention of the system being indoor).  
For claim 22, Blank as modified by Shelor et al. and Saffari et al. further teaches wherein the light elements mounted on each of the light posts are modulated to stimulate an improvement in plant metabolic processes (functional recitation to which the lights of Blank in combination with the directional lens of Shelor et al. can and do performed the intended function).  
For claim 27, Blank as modified by Shelor et al. and Saffari et al. teaches arrangement of the towers in fig. 1 (of Blank) but is silent about the arrangement being for each of the modules, at least three growth towers are exposable to the light generated at any given time by one or more of the light posts, wherein a peripheral portion of each of said at least three growth towers define together a circular module interior region, and wherein said at least three plant growth towers are arranged in a symmetrical configuration with respect to a center of said module interior region. It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the arrangement of Blank as modified by Shelor et al. and Saffari et al. being for each of the modules, at least three growth towers are exposable to the light generated at any given time by one or more of the light posts, wherein a peripheral portion of each of said at least three growth towers define together a circular module interior region, and wherein said at least three plant growth towers are arranged in a symmetrical configuration with respect to a center of said module interior region, depending on the space availability, material availability (for example, the amount of lights obtained based on the cost budget) and the type of plants being grown in the system. 
	For claim 28, the limitation has been explained in the above, thus, please see above. Not explained are:  
	a constant light intensity; 

wherein each of said first and second light posts is positioned along a line that passes through the center of said circular module interior region and intersects another first and second light post, respectively, and is sufficiently positioned outwardly from said circular module interior region such that angular boundaries of the light emitting angle produced thereby are incident on a periphery of one or two of said towers.  
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the plurality of continually operating light elements of Blank as modified by Shelor et al. and Saffari et al. with a constant light intensity, in order to provide various light conditions based on the type of plants being grown for photosynthesis because different plants need different light condition throughout the day.
The combination of Blank as modified by Shelor et al. and Saffari et al. would result in wherein a peripheral portion of each of the plurality of plant growth towers of the module define together a circular module interior region (fig. 1 of Blank, since the boundary or peripheral is a non-structural entity and can be fulfil with one’s own imaginary drawing of the boundary or peripheral of the towers as shown in fig.  of Blank); for example, the four towers 104 can have a circular modular interior region drawn in the middle), and wherein the plurality of plant growth towers of the module are arranged in a symmetrical configuration with respect to a center of said circular module interior region.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have each of said first and second light posts of Blank as modified by Shelor et al. and Saffari et al. be positioned along a line that passes through the center of said circular module interior region and intersects another first and second light post, respectively, and is sufficiently positioned outwardly from said circular module interior region such that angular boundaries of the light emitting angle produced thereby are incident on a periphery of one or two of said towers, depending on the user’s preference to place the light posts accordingly based on the type of plants being grown 
For claims 29 & 31, Blank as modified by Shelor et al. and Saffari et al. is silent about wherein the angular boundaries of the light emitting angle produced by each of the light posts are tangentially incident on a periphery of one or two of the towers.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the angular boundaries of the light emitting angle produced by each of the light posts are tangentially incident on a periphery of one or two of the towers in the system of Blank as modified by Shelor et al. and Saffari et al., depending on the user’s preference to place the light posts accordingly based on the type of plants being grown for photosynthesis because different plants need different light condition throughout the day so as to illuminate an area that is greater than the area of the light elements can illuminate. 
For claim 30, Blank as modified by Shelor et al. and Saffari et al. is silent about wherein at least one of the light posts produces two distinct light emitting angles, such that the light emitted from said at least one light post is incident on up to four towers, at least one of said four towers being associated with another module.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to have at least one of the light posts produces two distinct light emitting angles, such that the light emitted from said at least one light post is incident on up to four towers, at least one of said four towers being associated with another module in the system of Blank as modified by Shelor et al. and Saffari et al., depending on the user’s preference to place the light posts accordingly based on the type of plants being grown for photosynthesis because different plants need different light condition throughout the day so as to illuminate an area that is greater than the area of the light elements can illuminate, especially when Blank teaches in para. 0046 stated that one can set the light elements with a desired intensity, wavelengths, etc. together with the angles from Shelor’s teaching of directional lens. 
Response to Arguments
Applicant's arguments filed 3/22/2021 have been fully considered but they are not persuasive. Applicant argued the following:
Blank fails to teach that the predetermined illumination signature of one or more of a first of said light posts emulates noon light conditions and the illumination signature of one or more of a second of said light posts emulates morning or afternoon light conditions. Blank merely states that the LED lamps are electronically controlled to vary the intensity, times, durations and wavelengths of emissions, but does not specifically teach that the emission from one light post emulates noon light conditions and the emission from a second light post emulates morning or afternoon light conditions.
 	In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  As stated in the rejection, while Blank teaches in para. 0046 stated that one can set the light elements with a desired intensity, wavelengths, duration, etc., he did not specifically discloses a specific illumination signature because this would depend on the type of plants being grown because each plant type requires its own specific illumination signature. Thus, Blank leaves this illumination signature up to the grower based on the type of plants being grown. As stated in the rejection, Saffari et al. teach a specific illumination signature which includes LED light system to emulates noon, morning, afternoon, etc. light conditions. Thus, it would have been obvious to one having ordinary skill in the art at the time the invention was made to include a predetermined illumination signature as taught by Saffari et al. that emulates noon light, morning light or afternoon light conditions in the system of Blank in order to provide various light conditions based on the type of plants being grown for photosynthesis because different plants need different light condition throughout the day.
Since the LED lamps are electronically controlled to vary the intensity, times, durations and wavelengths of emissions, Blank fails to teach light elements that emit light with a same constant light intensity throughout a morning period, a noon period, an afternoon period and a nighttime period, as recited in amended claim 1. Although the Examiner contends that the durations and times can be adjusted as desired for the light elements of Blank, a person skilled in the art will readily appreciate that the light tower of Blank cannot emit light with a same constant light intensity throughout a morning period, a noon period, an afternoon period and a nighttime period since it has to emit at least two distinct levels of light intensity corresponding to daytime and nighttime conditions, to ensure that plants exposed to its light will continue to live.
A person of ordinary skill in the art would adjust the light duration, intensity, wavelengths, etc. of Blank’s light to have various levels of intensity because it would angles in new claim 30 but not in any other claims.  
Also, Blank fails to teach that each of said towers rotates at a constant rate about a substantially vertical axis by a complete tower rotation once every 24-hour period so as to be sequentially exposed to morning light conditions provided by a first of the second light posts, noon light conditions provided by one of the first light posts, afternoon light conditions provided by a second of the second light posts and nighttime conditions provided by said interior region, as recited in independent claims 1 and 28.
	In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  As stated in the rejection, while Blank’s towers can rotate as desired, Blank did not specifically state a complete tower rotation once every 24-hour period based on morning, noon, afternoon light conditions. However, as stated in the rejection, Saffari et al. were relied on for this specific teaching of various light conditions throughout the 24-hour period as stated in para. 0054,0059,0061 and fig. 4. Thus, the combination of Blank as modified by Saffari et al. would meet the claimed limitation as argued.  
While the light signature of the light elements of Blank changes each time a parameter of the light emission is electronically varied, the plant-specific and sector-specific light signature of the present invention is continuous, obviating the need required by Blank for control circuitry to vary the light emission.
	As stated in the above, Blank teaches varying the duration, intensity, wavelength, etc. of the lights depending on the plant type as desired by the user, and Saffari et al., as relied on, teach the lights can be continuous and be on/off at different times of the day. Thus, it would have been obvious to one having ordinary skill in the art at the time 
However, the module darkened interior region of Blank, if at all a darkened region since it is not designed to be a darkened region, is not interior to each of said plurality of plant growth towers of a module as recited in amended claim 1 of the present invention, and will therefore not be darkened to a radiation level less than a predetermined photosynthetically active radiation level for the plant being cultivated.
	As stated in the above, applicant’s added limitation is not in the original specification nor shown in the drawings of figs. 1-2 as stated by applicant. Nowhere in the specification does it mentioned the interior to each of the towers of a module. The only dark region is labeled D from the figures and this region is NOT interior to each of the towers. It is not even clear as to why this limitation matter because there is nothing in the specification that says this. In addition, a region is not a structural entity, thus, since Blank teaches the light posts can be placed as needed, a dark region can be any region that light cannot reach due to obstruction or the like. For example, in fig. 1 of Blank, if the user places the light post right above where “FIG. 1” is shown, the dark region can be in the middle of either four towers 104 to the left or to the right. 		
Blank also fails to teach that each of said first and second light posts is positioned along a line that passes through the center of said circular module interior region, defined by a peripheral portion of each of the plurality of plant growth towers of the module, and intersects another first and second light post, respectively, and is sufficiently positioned outwardly from said circular module interior region such that angular boundaries of the light emitting angle produced thereby are incident on a periphery of one or two of said towers, as recited by independent claim 28.
	As stated in the above, applicant’s added limitation is not in the original specification nor shown in the drawings of figs. 1-2 as stated by applicant. Nowhere in the specification does it mentioned any intersections between light posts let alone the rest of the limitation. Even view fig. 1, an imaginary line can be drawn in the center of one circular module interior region, for example, where it is labeled “Night area D” but there is no intersection to or with another first and second light post. It is not clear how this can even be possible. 
 	In addition, as explained in the above rejection, the combination of Blank as modified by Shelor et al. and Saffari et al. would result in wherein a peripheral portion of each of the plurality of plant growth towers of the module define together a circular module interior region (fig. 1 of Blank, since the boundary or peripheral is a non-structural entity and can be fulfil with one’s own imaginary drawing of the boundary or peripheral of the towers as shown in fig.  of Blank); for example, the four towers 104 can have a circular modular interior region drawn in the middle), and wherein the plurality of plant growth towers of the module are arranged in a symmetrical configuration with respect to a center of said circular module interior region.
	Furthermore, as explained in the above rejection, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have each of said first and second light posts of Blank as modified by Shelor et al. and Saffari et al. be positioned along a line that passes through the center of said circular module interior region and intersects another first and second light post, respectively, and is sufficiently positioned outwardly from said circular module interior region such that angular boundaries of the light emitting angle produced thereby are incident on a periphery of one or two of said towers, depending on the user’s preference to place the light posts accordingly based on the type of plants being grown for photosynthesis because different plants need different light condition throughout the day.
While the plant growth towers of the present invention cyclically rotate about a substantially vertical axis so as to be sequentially exposed to different light conditions, the plants of Shelor are stationary. 
 	Shelor et al. were not relied on for tower rotation, thus, applicant’s argument is irrelevant. Please see the rejection above for what Shelor et al. are relied on for. 
Since the lighting assembly of Shelor illuminates the plants from above and not from the side, Shelor fails to teach producing a light emitting angle with respect to a vertical plane defining the predetermined sector illuminated by the emitted light and whose angular boundaries are incident on a periphery of one or two of said towers. 
	As stated in the above, applicant failed to discuss vertical plane in the original specification, thus, to argue a limitation that is not taught in applicant’s own invention is irrelevant. In addition, the limitation is broad because all that is claimed is “light emitting angle with respect to a vertical plane”, which an angle of the light can be above but still with respect to a vertical plane because the light can surround the plane. Furthermore, 	
Shelor of course fails to teach that each of said towers rotates at a constant rate about a substantially vertical axis by a complete tower rotation once every 24-hour period so as to be sequentially exposed to morning light conditions provided by a first of the second light posts, noon light conditions provided by one of the first light posts, afternoon light conditions provided by a second of the second light posts and nighttime conditions provided by said interior region, as recited in independent claims 1 and 28.
	Shelor et al. were not relied on for tower rotation, thus, applicant’s argument is irrelevant. Please see the rejection above for what Shelor et al. are relied on for.
Shelor also fails to teach that each of said first and second light posts is positioned along a line that passes through the center of said circular module interior region, defined by a peripheral portion of each of the plurality of plant growth towers of the module, and intersects another first and second light post, respectively, and is sufficiently positioned outwardly from said circular module interior region such that angular boundaries of the light emitting angle produced thereby are incident on a periphery of one or two of said towers, as recited by
independent claim 28.
	Shelor et al. were not relied on for the limitation as argued, thus, applicant’s argument is irrelevant. Please see the rejection above for what Shelor et al. are relied on for.
Accordingly, Saffari fails to teach a directional lens provided with each of said plurality of light elements producing a light emitting angle with respect to a vertical plane defining the predetermined sector illuminated by the emitted light and whose angular boundaries are incident on a periphery of one or two of said towers. 
	Saffari et al. were not relied on for directional lens, thus, applicant’s argument is irrelevant. Please see the rejection above for what Saffari et al. are relied on for. In addition, a vertical plane was not in the original specification, thus, it is considered a new matter issue. Please also see the above comments regarding vertical plane.
Saffari nevertheless fails to teach a plant growth tower that rotates at a constant rate about a substantially vertical axis by a complete tower rotation once every 24-hour period so as to be sequentially exposed to morning light conditions provided by a first of the second light posts, noon light conditions provided by one of the first light posts, afternoon light conditions provided by a second of the second light posts and nighttime conditions provided by said interior region in accordance with the illumination signature emitted by the light posts of the module.

The combination of Bank, Shelor and Saffari does not teach producing a light emitting angle with respect to a vertical plane having angular boundaries that are incident on a periphery of one or two of said towers. 
	As stated in the above, applicant failed to discuss vertical plane in the original specification, thus, to argue a limitation that is not taught in applicant’s own invention is irrelevant. In addition, the limitation is broad because all that is claimed is “light emitting angle with respect to a vertical plane”, which an angle of the light can be above but still with respect to a vertical plane because the light can surround the plane. Furthermore, Blank teaches a light post that is vertical and is placed vertically next to a tower, thus, in combination with Shelor’s directional lens, the light angle would be respect to the vertical plane.  
	In addition, Shelor et al.’s direction lens as combined with Blank’s would result in the light emitting angle with respect to a vertical plane (any imaginary plane vertically drawn as stated in the above rejection) having angular boundaries that are incident on a periphery of one or two of said towers (due to the divergent directional lens of Shelor).
Furthermore, the compact module arrangement of the present invention advantageously promotes a large number of plants to be grown with the same given number of light posts…The combination of Bank, Shelor and Saffari is incapable of providing this module arrangement.
Compact is nowhere mentioned in applicant’s specification, thus, applicant’s argument is irrelevant. In addition, compact depends on how one considered such factor in relative to another system. Thus, again, because applicant failed to discuss how applicant’s system is compact comparison to another system, applicant’s argument is irrelevant. Furthermore, applicant’s system set up appears to be similar to that of Blank, meaning there can be various number of towers as shown in fig. 1 and not just four towers only, thus, applicant’s system does not appear to be any more compact than that of Blank’s because the user can use as many towers as needed in Blanks as stated by Blanks. 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SON T NGUYEN whose telephone number is (571)272-6889.  The examiner can normally be reached on 9:00 to 4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on 571-272-6891.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Son T Nguyen/Primary Examiner, Art Unit 3643